Exhibit 10.30

This amendment dated 6/21/2011 is incorporated by reference Cognovit Promissory
Note to Ray Shealy dated 2/10/2011, signed by Intellinetics. Specifically, the
Principal Sum is now $235,000. All other terms and conditions remain in full
effect. All terms and conditions in the corresponding Guaranty dated 2/10/2011
remain in effect.

 

    INTELLINETICS, INC., an Ohio Corporation     Approved:   /S/ RAY SHEALY    
  Ray Shealy

 

By:   /S/ MATTHEW L. CHRETIEN   Matthew L. Chretien, President